Name: 89/81/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 23 January 1989 appointing Vice-Presidents of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1989-02-02

 Avis juridique important|41989D008189/81/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 23 January 1989 appointing Vice-Presidents of the Commission of the European Communities Official Journal L 031 , 02/02/1989 P. 0028 - 0028*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 23 January 1989 appointing Vice-Presidents of the Commission of the European Communities (89/81/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Having regard to the Decision of the Representatives of the Governments of the Member States of the European Communities of 8 December 1988 appointing Members of the Commission of the European Communities (1), HAVE DECIDED AS FOLLOWS: Sole Article The following are hereby appointed Vice-Presidents of the Commission of the European Communities for the period up to and including 5 January 1991. Mr F. H. J. J. Andriessen Dr Martin Bangemann The Right Honourable Sir Leon Brittan, Q.C. Mr Henning Christophersen Mr Manuel MarÃ ­n Gonzalez Mr Filippo Maria Pandolfi Done at Brussels, 23 January 1989. The President F. FERNANDEZ ORDOÃ EZ (1) OJ No L 351, 21. 12. 1988, p. 38.